Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                              Illinois Official Reports                        the accuracy and
                                                                               integrity of this
                                                                               document
                                      Appellate Court                          Date: 2018.07.25
                                                                               08:03:34 -05'00'




           Neighborhood Lending Services, Inc. v. Griffin, 2018 IL App (1st) 162855



Appellate Court          NEIGHBORHOOD LENDING SERVICES, INC., Plaintiff-
Caption                  Appellee, v. KATHY GRIFFIN, a/k/a Kathryn Griffin; MARK P.
                         THOMAS; NEIGHBORHOOD LENDING SERVICES, INC.;
                         ILLINOIS      HOUSING       DEVELOPMENT          AUTHORITY;
                         NEIGHBORHOOD HOUSING SERVICES OF CHICAGO, INC.;
                         and UNKNOWN OWNERS AND NONRECORD CLAIMANTS,
                         Defendants (Kathy Griffin, a/k/a Kathryn Griffin, and Mark P.
                         Thomas, Defendants-Appellants).



District & No.           First District, Fourth Division
                         Docket No. 1-16-2855



Filed                    March 15, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 14-CH-12857; the
Review                   Hon. Darryl B. Simko, Judge, presiding.



Judgment                 Affirmed.


Counsel on               Bardia Fard, of The Law Center, LLC, of Chicago, for appellants.
Appeal
                         Phil Schroeder, of McCalla Raymer Leibert Pierce, LLC, of Chicago,
                         for appellee.
     Panel                     JUSTICE GORDON delivered the judgment of the court, with
                               opinion.
                               Justices McBride and Ellis concurred in the judgment and opinion.


                                                 OPINION

¶1          The instant appeal arises from a mortgage foreclosure action filed against defendants
       Kathy Griffin and Mark P. Thomas 1 by plaintiff Neighborhood Lending Services, Inc.
       Plaintiff attempted to serve defendant personally, but Griffin, defendant’s wife, informed the
       process server that defendant did not live at the residence and would provide no information as
       to how to reach him. Plaintiff then sought to serve defendant by publication, which it was
       granted leave to do. Eventually, a default judgment was entered against all defendants. Over a
       year later, defendant appeared and filed a motion to quash service, which was denied, and the
       trial court ultimately entered an order approving the sale of the property. Defendant appeals,
       arguing that his motion to quash was improperly denied. For the reasons that follow, we affirm.

¶2                                            BACKGROUND
¶3         On August 7, 2014, plaintiff filed a complaint of foreclosure against Griffin and defendant,
       alleging that Griffin was in default on a mortgage on real property located on South Racine
       Avenue in Chicago (Racine property). Defendant was named in the lawsuit “by virtue of the
       fact that, upon information and belief, he/she/they may have some interest in the subject real
       estate” that was inferior to plaintiff’s interest.2
¶4         On September 2, 2014, plaintiff filed an affidavit for service by publication pursuant to
       section 2-206 of the Code of Civil Procedure (Code) (735 ILCS 5/2-206 (West 2012)). As this
       document serves as the basis for defendant’s appeal, we describe it, and the other documents
       concerning service, in detail. The affidavit was certified under section 1-109 of the Code (735
       ILCS 5/1-109 (West 2012)) by one of plaintiff’s attorneys and averred that “[t]his Affidavit is
       made upon information and belief.” The attorney averred that defendant “cannot be found on
       diligent inquiry so that process cannot be served upon [him]” and listed the last known address
       of defendant as the Racine property address. Accordingly, plaintiff requested that the clerk of
       the court publish a notice of pendency of action in accordance with section 2-207 of the Code
       (735 ILCS 5/2-207 (West 2012)) and to mail copies of such notice in accordance with section
       2-206 of the Code.
¶5         Plaintiff also filed an affidavit of the special process server, which was certified under
       section 1-109 of the Code by Ed Tomaszek, a process server with ProVest, LLC (ProVest), a




             1
             While the same law firm entered appearances on behalf of both Griffin and Thomas on appeal, its
       brief states that the firm is “Attorney for Mark P. Thomas,” and the brief refers only to Thomas and
       involves only issues relating to Thomas. Accordingly, we refer to Thomas as “defendant” and refer to
       Griffin by name where necessary.
           2
             The record reveals, and the parties do not dispute, that Griffin and defendant are married.

                                                     -2-
     licensed private detective agency,3 and was notarized. Tomaszek averred that he attempted to
     serve defendant at the Racine property at 9:35 a.m. on August 9, 2014, but was unable to serve
     defendant because “Kathy Griffin said defendant doesn’t live here and refused any
     information.” The affidavit also described the Racine property as “single family, 1.5 story
     brick and frame, attached garage, not for sale, utilities on.”
¶6       Additionally, plaintiff filed 4 an affidavit of Kim Carpintier of ProVest, which was
     notarized and averred that, “[o]n 08/13/2014, I performed a diligent inquiry to discover the
     place of residence of the Subject/Defendant named below by doing the acts which are
     described with particularity below. Upon diligent inquiry by me, the Affiant, the place of
     residence of the Subject/Defendant cannot be ascertained.” The affidavit listed defendant’s
     name as the “Subject/Defendant Name” and the Racine property address as the “Last Known
     Address of Subject/Defendant.” Carpintier then averred that, using defendant’s Social Security
     number, Carpintier located the Racine property address, and a review of defendant’s credit file
     revealed the same address; there was no record found in an employment comprehensive
     database search. Carpintier then averred that she performed a directory assistance search that
     indicated that there was no telephone listing for defendant in Chicago, his last known city.
     Carpintier also averred that a driver’s license search revealed no current record for Wisconsin
     or Illinois and a motor vehicle comprehensive database search revealed that defendant did not
     have current ownership of a vehicle in the State of Illinois. Carpintier also averred that she had
     performed the following inquiries, all of which resulted in no record found: (1) vessel search,
     (2) voter registration (national and state databases), (3) Department of State (professional
     licenses), (4) nationwide masterfile death search (Social Security Death Index), (5) nationwide
     aircraft search, (6) nationwide pilot search, (7) Illinois Department of Corrections, (8)
     Freedom of Information Act inquiry to United States Postal Service, (9) Cook County jail
     search, and (10) federal prison search. Carpintier also attempted to contact defendant via
     telephone on August 11, 2014: one phone number was disconnected, while a second phone
     number had a “generic voicemail,” on which Carpintier left a message. Finally, Carpintier
     averred that, on August 11, 2014, she had performed searches of three social networks: (1) a
     LinkedIn search, in which Carpintier was unable to verify whether the provided results were
     those of defendant since no place of employment was listed in the investigative report; (2) a
     Facebook search, in which there was no verifiable information found and Carpintier was
     unable to determine if the remaining records pertained to defendant; and (3) a Google search,
     which provided no additional information and Carpintier was unable to determine if the
     remaining records pertain to defendant.


         3
           Plaintiff’s law firm had previously obtained a standing order from the trial court appointing
     ProVest, along with two other private detective agencies, as standing special process servers for
     purposes of service of process in mortgage foreclosure cases.
         4
           The affidavit filed September 2, 2014, appears to contain a page that is not included in the record
     on appeal. The identical affidavit was also filed on September 9, 2014, and contains a page that is
     absent from the initial version. The second page of the September 2 affidavit is also missing a Bates
     stamp. The information we relate comes from the September 9 version of this document, which appears
     to be the complete version. Defendant does not raise any arguments as to this missing page on appeal,
     and there is no suggestion that the complete affidavit was not filed on September 2. Indeed, defendant’s
     motion to quash contains the complete affidavit as an exhibit to the motion.

                                                     -3-
¶7         On September 11, 2014, plaintiff filed a certification from the clerk of the circuit court of
       Cook County that on September 3, 2014, a copy of the notice had been mailed to defendant at
       the Racine property address. On September 17, 2014, plaintiff filed a certification from the
       Law Bulletin Publishing Co. that the notice had been published in the Chicago Daily Law
       Bulletin on September 2, 9, and 16, 2014.
¶8         On November 12, 2014, plaintiff filed a motion for an order of default against all
       defendants, as no appearances had been filed in the case. On the same day, plaintiff filed a
       motion for a judgment of foreclosure and sale. On December 1, 2014, the trial court entered an
       order, finding all defendants in default, and also entered a judgment of foreclosure and sale.
¶9         Plaintiff mailed a notice of sale to defendant at the Racine property address on February 5,
       2015, which provided that the Racine property would be sold at public auction on March 10,
       2015; this sale presumably did not occur, as the record contains a second notice of sale that was
       mailed to defendant at the Racine property address on June 24, 2016, which provided that the
       Racine property would be sold at public auction on July 26, 2016.
¶ 10       On August 8, 2016, an attorney entered an appearance on behalf of defendant and Griffin.
       On August 9, 2016, defendant filed a “Motion (I) to Quash Service of Process or (II) in
       Alternative, Motion to Vacate Default Order.” Defendant claimed that he was not properly
       served because plaintiff had failed to comply with the requirements for service by publication
       under section 2-206 of the Code and had failed to satisfy the requirements of Cook County
       Circuit Court Rule 7.3. As such, defendant claimed there was no jurisdiction over him. As
       relevant to the issues raised on appeal, defendant claimed that plaintiff had failed to conduct
       due inquiry or due diligence, as statutorily required, resorting to service by publication 26 days
       after the complaint was filed and after only one attempt at personal or substitute service.
       Defendant argued:
                   “Because Plaintiff failed to exercise any due inquiry or diligence, it failed to
               discern the following very simple, clear, and public facts that:
                   a. Defendant has resided at the Property since 2003. The affidavit of Mark P.
               Thomas and Kathy Griffin are attached hereto respectively as Exhibits D, E.
                   b. Defendant was residing at the Property at the time ProVest Services LLC
               attempted to serve him and at the time publication service was allegedly effectuated.
               Exhibit D, ¶ 3; Exhibit E, ¶ 3.
                   c. Defendant’s name is physically located on the mailbox to the property. Exhibit
               D, ¶¶ 4-6; Exhibit E, ¶¶ 4-6.” (Emphasis in original.)
       In the alternative, defendant requested that the trial court vacate the default against him,
       arguing that he had meritorious defenses to the foreclosure action. The referenced exhibits D
       and E, which are purportedly affidavits from defendant and Griffin, are not contained in the
       record on appeal.5



           5
           Defendant claims that there was a computer system error that resulted in these exhibits not being
       made part of the record on appeal and requested leave to supplement the record with the missing
       exhibits. We granted defendant leave to file a supplemental record on September 28, 2017, but
       defendant has not filed a supplemental record. As we explain in our analysis, however, even if these
       documents were included in the record, it would make no difference in the result.

                                                     -4-
¶ 11       On August 12, 2016, plaintiff filed a motion for an order approving the report of sale and
       distribution and for an order of possession, claiming that a judicial sale was held on July 26,
       2016, at which plaintiff was the highest bidder.
¶ 12       On August 25, 2016, the trial court entered an order denying defendant’s motion to quash
       or, in the alternative, to vacate the default; defendant has appealed only the denial of the
       motion to quash and has not appealed the denial of the motion to vacate the default. The record
       contains a bystander’s report indicating that, at the August 25, 2016, hearing on defendant’s
       motion, defendant’s counsel requested an evidentiary hearing “to address questions of fact
       raised by the Plaintiff’s counsel and the court,” which was denied.6
¶ 13       On October 4, 2016, the trial court entered an order approving the report of sale and
       distribution and granting plaintiff possession. This appeal follows.

¶ 14                                            ANALYSIS
¶ 15       On appeal, defendant claims that plaintiff failed to comply with the requirements for
       service by publication by failing to demonstrate both due inquiry in ascertaining defendant’s
       whereabouts and diligent inquiry in ascertaining defendant’s residence. In the alternative,
       defendant argues that the trial court should have conducted an evidentiary hearing on the
       motion to quash.
¶ 16       In order to enter a valid judgment, the trial court must have jurisdiction over both the
       subject matter and the parties. BAC Home Loans Servicing, LP v. Mitchell, 2014 IL 116311,
       ¶ 17. A judgment entered by a court without jurisdiction is void and may be challenged at any
       time. BAC Home Loans Servicing, 2014 IL 116311, ¶ 17. “The question of whether the circuit
       court had personal jurisdiction over a party is a question of law that is generally reviewed
       de novo.” Thompson v. Ross Dialysis-Englewood, LLC, 2017 IL App (1st) 161329, ¶ 14; BAC
       Home Loans Servicing, 2014 IL 116311, ¶ 17; see also TCF National Bank v. Richards, 2016
IL App (1st) 152083, ¶ 25 (“Where, as here, the circuit court’s denial of a motion to quash
       service is based on documentary evidence only, our review on appeal is de novo.”). De novo
       consideration means we perform the same analysis that a trial judge would perform. People v.
       McDonald, 2016 IL 118882, ¶ 32.
¶ 17       “Personal jurisdiction may be established either by service of process in accordance with
       statutory requirements or by a party’s voluntary submission to the court’s jurisdiction.” BAC
       Home Loans Servicing, 2014 IL 116311, ¶ 18. In the case at bar, defendant was served by
       publication pursuant to section 2-206 of the Code. “Section 2-206(a) of the Code [citation]
       allows a plaintiff to serve process on a defendant by publication in limited cases where the
       plaintiff has strictly complied with the requirements for such service.” TCF National Bank,
       2016 IL App (1st) 152083, ¶ 28. Section 2-206(a) provides, in relevant part:
               “Whenever, in any action affecting property or status within the jurisdiction of the
               court, including an action to obtain the specific performance, reformation, or rescission

           6
             It is not clear whether this is a properly-filed bystander’s report. Illinois Supreme Court Rule
       323(c) (eff. Dec. 13, 2005) requires a bystander’s report to be approved and certified by the trial court,
       which does not appear to have been done in the instant case. Illinois Supreme Court Rule 323(d) (eff.
       Dec. 13, 2005) permits an agreed statement of facts to be filed without certification; the bystander’s
       report filed in the instant case contains signatures of two attorneys, one of which is defendant’s counsel.
       It is unclear whether the second signature belongs to an attorney representing plaintiff.

                                                       -5-
               of a contract for the conveyance of land, plaintiff or his or her attorney shall file, at the
               office of the clerk of the court in which the action is pending, an affidavit showing that
               the defendant resides or has gone out of this State, or on due inquiry cannot be found, or
               is concealed within this State, so that process cannot be served upon him or her, and
               stating the place of residence of the defendant, if known, or that upon diligent inquiry
               his or her place of residence cannot be ascertained, the clerk shall cause publication to
               be made in some newspaper published in the county in which the action is pending.”
               735 ILCS 5/2-206(a) (West 2012).
¶ 18       Additionally, the circuit court of Cook County has adopted a local rule that further expands
       on the requirements of section 2-206(a):
               “Pursuant to 735 ILCS 5/2-206(a), due inquiry shall be made to find the defendant(s)
               prior to service of summons by publication. In mortgage foreclosure cases, all
               affidavits for service of summons by publication must be accompanied by a sworn
               affidavit by the individual(s) making such ‘due inquiry’ setting forth with particularity
               the action taken to demonstrate an honest and well directed effort to ascertain the
               whereabouts of the defendant(s) by inquiry as full as circumstances permit prior to
               placing any service of summons by publication.” Cook County Cir. Ct. R. 7.3 (Oct. 1,
               1996).
¶ 19       “Although the Code contemplates service by publication, our court long ago recognized
       that such service is ‘an extraordinary means of serving notice—one unknown to the common
       law’ and that, from the perspective of the person to be notified, it is the ‘least satisfactory
       method’ of giving notice and ‘often it is no notice at all.’ ” Bank of New York Mellon v.
       Karbowski, 2014 IL App (1st) 130112, ¶ 13 (quoting Public Taxi Service, Inc. v. Ayrton, 15 Ill.
       App. 3d 706, 713 (1973)). Therefore, “a party defending notice by publication must
       demonstrate strict compliance with every requirement of the statute, including due diligence
       and due inquiry.” TCF National Bank, 2016 IL App (1st) 152083, ¶ 30 (citing BankUnited v.
       Velcich, 2015 IL App (1st) 132070, ¶ 30).
¶ 20       In the case at bar, defendant argues that plaintiff failed to establish that it had conducted
       either due inquiry or due diligence, pointing to the fact that plaintiff made only one attempt to
       personally serve him and moved for service by publication only 23 days later. We do not find
       this argument persuasive. “Our courts have determined that these statutory prerequisites [of
       due inquiry and due diligence] are not intended as pro forma or useless phrases requiring mere
       perfunctory performance but, on the contrary, require an honest and well-directed effort to
       ascertain the whereabouts of a defendant by inquiry as full as circumstances permit.” Bank of
       New York v. Unknown Heirs & Legatees, 369 Ill. App. 3d 472, 476 (2006). “Where the efforts
       to comply with these statutory provisions have been casual, routine, or spiritless, service by
       publication is not justified.” Bank of New York, 369 Ill. App. 3d at 476.
¶ 21       Here, we cannot find that plaintiff engaged in “casual, routine, or spiritless” (Bank of New
       York, 369 Ill. App. 3d at 476) efforts to comply with the statutory requirements. The affidavit
       of Tomaszek established that on August 9, 2014, he attempted to serve defendant at the Racine
       property but was unable to serve defendant because “Kathy Griffin said defendant doesn’t live
       here and refused any information.” Carpintier averred in her affidavit that she then performed a
       number of searches for defendant’s address, which revealed either no results or the Racine
       property address, and also attempted to contact defendant twice by telephone. The documents
       submitted by plaintiff thus establish that the process server was personally in contact with

                                                     -6-
       defendant’s spouse at the Racine property and that defendant’s spouse informed the process
       server that defendant did not live there and refused to provide any additional information.
       Upon conducting further searches, the process server was unable to discover any other possible
       address for defendant. This is not a case in which an unidentified neighbor in a multiunit
       building told the process server that “ ‘he heard’ ” that defendant had vacated the premises,
       such that further inquiry into the veracity of that statement might be necessary. See JPMorgan
       Chase Bank, National Ass’n v. Ivanov, 2014 IL App (1st) 133553, ¶ 53. This is a case in which
       the defendant’s spouse—a resident of the single-family home at issue—directly informed the
       process server that defendant did not reside at that address and no alternate address could be
       found.
¶ 22        Defendant’s argument that he could have been found had plaintiff conducted a diligent
       search only serves to strengthen plaintiff’s argument. Defendant argues that his and Griffin’s
       affidavits establish that defendant did, in fact, reside at the Racine property at the time service
       was attempted and had done so since 2003. “A defendant may challenge a plaintiff’s section
       2-206(a) affidavit by filing an affidavit showing that upon due inquiry, he could have been
       found.” Bank of New York, 369 Ill. App. 3d at 476; TCF National Bank, 2016 IL 152083, ¶ 31.
       First, as noted, the affidavits are not properly before this court, as defendant never
       supplemented the record with them. However, even if they were before this court, they would
       not be helpful to defendant’s argument. These affidavits only show that, upon due inquiry,
       plaintiff had discovered the correct address for defendant and, despite Griffin’s representations
       to the process server, he actually lived at the address at which plaintiff had attempted service.
       The affidavits do nothing to refute the process server’s statement that Griffin had informed the
       process server that defendant did not live there and do nothing to indicate that defendant could
       have been successfully served if plaintiff had acted with due diligence. “[W]here plaintiff
       resided at the time of service is not at issue, rather whether plaintiff diligently attempted to
       serve defendant is the issue.” TCF National Bank, 2016 IL 152083, ¶ 34.
¶ 23        Indeed, it is not clear what defendant thinks would have occurred with more visits to the
       Racine property—would Griffin have truthfully informed the process server that defendant
       lived at that address and accepted service on his behalf? Would the process server have
       happened upon defendant opening the door himself and been able to serve him personally?
       Here, as noted, defendant’s spouse directly informed the process server that defendant did not
       reside at the Racine property. There is no reason to believe that subsequent visits would have
       yielded any different results, and defendant points to nothing requiring the process server to
       repeatedly engage in knowingly futile visits before attempting a different method of service.
       Accordingly, we cannot find that the trial court erred in permitting service by publication in
       this instance.
¶ 24        We are also unpersuaded by defendant’s argument that the trial court should not have
       considered the process server’s statement that “Kathy Griffin said defendant doesn’t live here
       and refused any information,” which defendant claims was “textbook hearsay.” This statement
       was not hearsay. Hearsay is “a statement, other than one made by the declarant while testifying
       at the trial or hearing, offered in evidence to prove the truth of the matter asserted.” Ill. R. Evid.
       801(c) (eff. Jan. 1, 2011). “[I]t is axiomatic that an out-of-court statement that is offered into
       evidence for reasons other than to prove the truth of the matter asserted is not hearsay.”
       (Emphasis in original.) People v. Darr, 2018 IL App (3d) 150562, ¶ 53. In the case at bar, the
       “statement” that Griffin made was that “defendant doesn’t live here.” This statement was not


                                                     -7-
       used for its truth but was used for its effect on the listener—it provides the reason why the
       process server did not attempt service again. “[S]tatements offered for their effect on the
       listener or to explain the subsequent course of conduct of another are not hearsay.” People v.
       Carroll, 322 Ill. App. 3d 221, 223 (2001). Defendant acknowledges in his brief that “if
       Tomaszek’s testimony was offered for the purpose of establishing that ‘Kathy Griffin said
       [that] defendant [Mark Thomas] doesn’t live here [at the Property]’, it was clearly admissible.”
       Here, it appears to have been offered in order to establish plaintiff’s due diligence in
       attempting to serve defendant, and for that purpose, the trial court properly considered it.
¶ 25        Finally, defendant argues in the alternative that the trial court should have granted an
       evidentiary hearing on his motion to quash. However, “an evidentiary hearing is warranted
       only ‘[i]f the defendant is able to present a significant issue with respect to the truthfulness of
       the affidavit filed by the plaintiff’s agent for service by publication.’ ” TCF National Bank,
       2016 IL 152083, ¶ 38 (quoting Citimortgage, Inc. v. Cotton, 2012 IL App (1st) 102438, ¶ 18).
       In the case at bar, defendant claims an evidentiary hearing should have been held to determine
       (1) whether defendant lived at the Racine property at the time service was attempted and (2)
       “whether Plaintiff’s Affidavit for Publication [citation] and Rule 7.3 Affidavit [citation] filed
       on September 2, 2014 at 11:40 a.m. were filed prior to service by publication on September 2,
       2014 (arguably the publication was circulated early in the morning when newspapers are
       generally printed/delivered).” (Emphases in original.) Neither of these arguments warrants an
       evidentiary hearing.
¶ 26        First, as noted, it is irrelevant whether defendant actually lived at the Racine property at the
       time service was attempted. The question is whether plaintiff diligently attempted to find
       defendant to serve him personally. See 735 ILCS 5/2-206(a) (West 2012) (“plaintiff or his or
       her attorney shall file *** an affidavit showing that the defendant resides or has gone out of
       this State, or on due inquiry cannot be found, or is concealed within this State, so that process
       cannot be served upon him or her”). Defendant has not presented “a significant issue with
       respect to the truthfulness” (Citimortgage, 2012 IL App (1st) 102438, ¶ 18) of the process
       server’s affidavit with respect to the issues of whether Griffin told the process server that
       defendant did not reside at the Racine property or whether the process server’s efforts to find a
       different address for defendant were sufficient. Accordingly, an evidentiary hearing on the
       question of defendant’s actual residence was not warranted.
¶ 27        As to defendant’s second argument about the timing of the publication, this issue was not
       raised before the trial court and is therefore forfeited on appeal. See Cholipski v. Bovis Lend
       Lease, Inc., 2014 IL App (1st) 132842, ¶ 58 (“Issues not raised in the trial court are waived and
       may not be raised for the first time on appeal.” (Internal quotation marks omitted.)).
       Furthermore, plaintiff does not point to any authority stating that plaintiff’s affidavits must be
       filed prior to the publication of the notice. Section 2-206(a) of the Code and local rule 7.3 are
       concerned with when the inquiries as to a defendant’s whereabouts were made, not the date
       when the affidavits relating those efforts were filed. Finally, even if there was such a
       requirement, plaintiff has provided no affidavit or other evidence that the notice was published
       prior to the affidavits being filed and only relies on speculation as to the Law Bulletin’s
       publishing schedule. Consequently, we cannot find an evidentiary hearing was warranted on
       this question.




                                                     -8-
¶ 28                                          CONCLUSION
¶ 29       For the reasons set forth above, the trial court properly denied defendant’s motion to quash
       service where defendant’s spouse had affirmatively informed the special process server that
       defendant did not reside at the property and the property address was the only address
       discovered for defendant after a comprehensive search.

¶ 30      Affirmed.




                                                  -9-